                      Case 1:21-cv-04022-RA Document 11
                                                     10 Filed 06/14/21
                                                                06/11/21 Page 1 of 1
                                                      U.S. Department of Justice
            [Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                                        86 Chambers Street
                                                                        New York, New York 10007

                                                                        June 11, 2021
            VIA ECF
            Hon. Ronnie Abrams
            United States District Judge
            United States District Court
            40 Foley Square
            New York, New York 10007

                     Re:     Calixte, et al. v. Mayorkas, et al., No. 21 Civ. 4022 (RA)

            Dear Judge Abrams:

                    This Office represents the government in this action in which the plaintiffs seek an order
            compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate their Petition for
            Alien Relative (I-130) and Application to Register Permanent Residence or Adjust Status (Form
            I-485). On behalf of the government, I write respectfully to request an adjournment of the initial
            conference scheduled for June 18, 2021, to a date at least one week after the government’s response
            to the complaint is due, which is on July 9, 2021 (i.e., to July 20, 2021, or thereafter, due to the
            availability of counsel).

                    The adjournment is respectfully requested because USCIS has scheduled an interview of
            the plaintiffs for June 15, 2021, and thus may be able to take adjudicative action on their Form I-
            130 and Form I-485 within the time afforded under the Federal Rules of Civil Procedure for its
            response to the complaint, i.e., by July 9, 2021. If an adjudication is not possible by that time (e.g.,
            because USCIS may need to issue a Request for Evidence or otherwise follow up after the June 15
            interview), it will be in a better position at that time to discuss a proposed timeline with the
            plaintiffs’ counsel and seek an appropriate extension of its response date. The government
            therefore respectfully submits that adjourning the initial conference until after the June 15
            interview and after the July 9 date for the response to the complaint is in the interests of judicial
            efficiency and conservation of the Court’s and the parties’ resources.

                    This is the government’s first request for an adjournment of the initial conference. The
            plaintiffs consent to this request. I respectfully request that the Court accept this letter in lieu of
            the preconference submissions, which are due today.

                     I thank the Court for its consideration of this letter.
Application granted. The initial pre-trial conference is hereby
adjourned until July 9 at 1:30 pm. The call-in information for
                                                                        Respectfully submitted,
the conference remains the same: call in number (888)
                                                                        AUDREY STRAUSS
363-4749, access code 1015508#.                                         United States Attorney
SO ORDERED.
                                                                  By:    s/ Michael J. Byars
                                                                        MICHAEL J. BYARS
                                                                        Assistant United States Attorney
______________________                                                  Telephone: (212) 637-2793
Ronnie Abrams, U.S.D.J.                                                 Facsimile: (212) 637-2786
June 14, 2021                                                           E-mail: michael.byars@usdoj.gov
            cc: Counsel of record (via ECF)
